Citation Nr: 0125489	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  95-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1985 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1994 RO decision which granted service 
connection and a 10 percent rating for a low back disability; 
the veteran appealed for a higher rating.  In March 1996, the 
RO assigned a higher rating of 40 percent for the condition, 
and the veteran continues to appeal for a higher rating.


FINDINGS OF FACT

Since the effective date of service connection, the veteran's 
low back disability, including arthritis and degenerative 
disc disease, has been manifested by no more than severe 
limitation of motion, severe intervertebral disc syndrome, 
and severe lumbosacral strain; the condition is not 
manifested by pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from July 1985 
to April 1988.  His service medical records indicate that in 
1988 he was seen for low back pain, and a computerized 
tomography (CT) scan of the low back showed degenerative 
changes without herniation.  Degenerative joint disease of 
the low back was noted on the service separation examination.

The veteran filed a claim for service connection for a low 
back disability on February 24, 1992.  

In November 1994, the RO granted service connection and a 10 
percent rating for a low back disability, including 
arthritis, effective February 26, 1992.

VA treatment from December 1994 show the veteran complained 
of low back pain for the previous six years, with his 
condition worsening during the prior two months.  He 
complained of back pain upon movement of his trunk and 
adduction of his thighs bilaterally.  No weakness, loss of 
strength, muscular atrophy, or neurological deficit was 
found.  The assessments was an exacerbation of low back pain 
syndrome.

In March 1995, the RO granted the veteran an earlier 
effective date of February 24, 1992 for service connection 
for the low back disability, finding the correct date of 
receipt of his claim was February 24, 1992 instead of 
February 26, 1992.  

A VA spine examination was given to the veteran in September 
1995.  The examiner noted that the veteran had a CT scan and 
a magnetic resonance imaging (MRI) study of his spine in May 
1995 which found degenerative disc disease at the L4-L5 and 
L5-S1 levels, L4-L5 facet joint arthropathy, and L5-S1 
central focal protrusion abutting the sac centrally but with 
no evidence of compression.  The veteran complained of low 
back pain associated with cramps and numbness in his legs, 
with weakness in his legs and symptoms worse in his left leg.  
Low back ranges of motion were forward flexion of 70 degrees, 
backward extension 15 degrees, left lateral flexion 22 
degrees, right lateral flexion 30 degrees, left rotation 15 
degrees, and right rotation 25 degrees.  Tenderness to 
palpation of the lumbar paravertebral muscles was found, and 
the examiner noted the presence of exquisite pain on all 
movements of the lumbar spine.  There was diminished left 
Achilles reflex +1 indicating damage to the left S1 root.  He 
had diminished pinprick and smooth sensation on the left L5-
S1 dermatomes of the left foot.  His straight leg raising 
test of his left leg was positive.  He had mild weakness of 
his left ankle dorsiflexor muscle and extensor hallucis 
longus with a muscle strength of 4/5.  The examiner's 
diagnoses were clinical left L5-S1 lumbar radiculopathy, and 
L5-S1 bulging disc with disc protrusion by CT scan and MRI.

In a March 1996 decision, the RO assigned a higher rating of 
40 percent for the low back disability, effective from 
February 24, 1992 (the effective date of service connection).

In May 1997, the veteran submitted a statement withdrawing 
his request for a personal hearing.

In February 1999, the veteran was given an additional VA 
spine examination.  He complained that he had been 
experiencing chronic low back pain radiating to both 
testicles and to both lower extremities.  He denied numbness, 
paresthesias, or cramps.  He reported he occasionally used a 
cane for ambulation as well as a lumbosacral corset, and he 
took medication for his low back condition.  It was noted he 
worked as a crew officer in the corrections department.  
Physical examination found the veteran to have lumbar flexion 
of 50 degrees, extension 10 degrees, lateral bending 15 
degrees bilaterally, and rotation 20 degrees bilaterally.  He 
had painful motion in the left side on all of the range of 
motion exercises.  The examiner noted objective evidence of 
lumbar spasms bilaterally and weakness, with muscle strength 
of 4/5 in the lower extremities.  The veteran was found to 
have adequate pinprick, light touch, and proprioception in 
both lower extremities.  He had decreased lumbar lordosis, 
and chronic lumbar spasms bilaterally.  His deep tendon 
reflexes were +2 in patellar and +2 in Achilles bilaterally.  
Straight leg raising and Lasegue's tests were both negative.  
Prior radiology studies were noted.  The examiner's diagnoses 
were lumbar degenerative disc disease, and lumbar 
spondylosis.


Analysis

The veteran seeks a rating higher than 40 percent for his low 
back disability.  The file shows that through correspondence, 
rating decisions, the statement of the case, and the 
supplemental statements of the case, the veteran has been 
notified of evidence necessary to substantiate his claim.  
Medical records have been obtained and VA examinations have 
been provided.  The veteran withdrew his request for a 
personal hearing.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected low back disability includes 
both degenerative joint disease (arthritis) and degenerative 
disc disease.  

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  The maximum rating for limitation of motion of the 
lumbar spine is 40 percent and is assigned when it is severe.  
38 C.F.R. § 4.71a, Code 5292.  The maximum rating for 
lumbosacral strain is also 40 percent and is assigned when 
such condition is severe, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the statnding position, loss 
of lateral motion with osteoarthritis changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  The veteran's low back disability is already rated 40 
percent, and thus these codes do not provide a basis for a 
higher rating.

A higher rating for a low back condition is possible under 
38 C.F.R. § 4.71a, Code 5293 for intervertebral disc 
syndrome.  Under Code 5293, a disability rating of 40 percent 
is warranted for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  A disability 
rating of 60 percent is warranted for pronounced invertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.

Review of the medical evidence of record shows that when seen 
for outpatient treatment in December 1994, the veteran had no 
weakness, loss of strength, muscular atrophy, or neurological 
deficit in connection with his low back disability.  At his 
September 1995 VA examination, he had slight to moderate 
limitation of motion of the low back with pain on movement.  
He also had diminished sensation and tenderness to palpation 
of the paravertebral muscles, along with diminished left 
Achilles reflex and mild muscle weakness.  Diagnoses included 
left lumbar radiculopathy.  The February 1999 VA examination 
shows no more than moderate limitation of motion of the low 
back, and pain on motion on the left side.  Muscle spasm of 
the low back was evident.  Achilles and other reflexes were 
normal, as were sensory and straight leg raising findings.  
Muscle strength was only slightly diminished.  This 
examination does no show sciatic neuropathy.

The effects of the veteran's pain and limitation of motion 
during use and flare-ups has been taken into account when 
rating for intervertebral disc syndrome under Code 5293.  
38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  Even so, the 
medical records indicate that, since the effective date of 
service connection, there has been no more than severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief; such supports no more than a 40 percent 
rating under Code 5293.  The medical records do not show 
pronounced intervertebral disc syndrome as described in the 
criteria for a 60 percent rating under Code 5293.  Persistent 
symptoms compatible with sciatic neuropathy are not shown.  
There were no signs of sciatic neuropathy at the last 
examination, and the medical records as a whole suggest that 
symptoms of radiculopathy are only episodic and that there is 
intermittent relief.  The low back condition more nearly 
approximates the criteria of severe (40 percent) 
intervertebral disc syndrome under Code 5293, and thus such 
rating is appropriate.  38 C.F.R. § 4.7.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in February 1992.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
low back disability has been more than 40 percent disabling.

The weight of the evidence establishes that the veteran's low 
back disability is no more than 40 percent disabling.  As the 
preponderance of the evidence is against the claim for a 
higher rating for the low back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A higher rating for a low back disability is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

